      Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 1 of 15 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                               )
                                              )
                       Plaintiff,             )
                                              )         CIVIL ACTION
vs.                                           )
                                              )         FILE No.
RANCHO PLANO I, LLC and                       )
RANCHO PLANO II, LLC,                         )
                                              )
                       Defendants.            )

                                          COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II,

LLC, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof,

Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, failure to remove physical barriers

to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                    1
      Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 2 of 15 PageID #: 2



        4.       Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, RANCHO PLANO I, LLC (hereinafter “RANCHO PLANO I, LLC”)

is a Delaware limited liability company that transacts business in the State of Texas and within

this judicial district.

        8.       Defendant, RANCHO PLANO I, LLC, may be properly served with process via

its registered agent for service, to wit: Corporation Service Company d/b/a CSC-Lawyers Inco.,

211 E. 7th Street, Suite 620, Austin, TX 78701.

        9.       Defendant, RANCHO PLANO II, LLC (hereinafter “RANCHO PLANO II,

LLC”), is a Delaware limited liability company that transacts business in the State of Texas and

within this judicial district.

        10.      Defendant, RANCHO PLANO II, LLC, may be properly served with process via

its registered agent for service, to wit: Corporation Service Company d/b/a CSC-Lawyers Inco.,



                                                  2
     Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 3 of 15 PageID #: 3



211 E. 7th Street, Suite 620, Austin, TX 78701

                                  FACTUAL ALLEGATIONS

       11.     On or about June 23, 2020, Plaintiff was a customer at “Bavarian Grill,” a

business located at 221 W. Parker Road, Plano, TX 75023, referenced herein as “Bavarian

Grill”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

       12.     Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, are the

owners or co-owners of the real property and improvements that Bavarian Grill is situated upon

and that is the subject of this action, referenced herein as the “Property.”

       13.     Defendants. RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, as

property owners, are responsible for complying with the ADA for both the exterior portions and

interior portions of the Property. Even if there is a lease between Defendants, RANCHO

PLANO I, LLC and RANCHO PLANO II, LLC, and a tenant allocating responsibilities for

ADA compliance within the unit the tenant operates, that lease is only between the property

owner and he tenant and does not abrogate the Defendants’ requirement to comply with the ADA

for the entire Property it owns, including the interior portions of the Property which are public

accommodations. See 28 CFR § 36.201(b).

       14.     Plaintiff’s access to the restaurant located at 221 W. Parker Road, Plano, TX

75023, Collin County Property Appraiser’s property identification number 2688195 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants are compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.



                                                  3
     Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 4 of 15 PageID #: 4



       15.     Plaintiff lives 10 miles from the Property.

       16.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       18.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;


                                                  4
     Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 5 of 15 PageID #: 5




       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.


                                                 5
     Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 6 of 15 PageID #: 6



§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Property is a public accommodation and service establishment.

       25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       26.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in



                                                6
     Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 7 of 15 PageID #: 7



this Complaint.

       30.     Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, have

discriminated against Plaintiff (and others with disabilities) by denying his access to, and full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of the Property, as prohibited by, and by failing to remove architectural barriers as required by,

42 U.S.C. § 12182(b)(2)(A)(iv).

       31.     Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, will

continue to discriminate against Plaintiff and others with disabilities unless and until Defendants,

RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, are compelled to remove all

physical barriers that exist at the Property, including those specifically set forth herein, and make

the Property accessible to and usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Across from Unit 520, there is one accessible parking space that does not have a

               properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

               standards. This violation would make it dangerous and difficult for Plaintiff to

               access the accessible entrances of the Property.

       (ii)    Across from Unit 520, the accessible parking space has a cross-slope in excess of

               1:48 in violation of Section 502.4 of the 2010 ADAAG standards and is not level.




                                                 7
Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 8 of 15 PageID #: 8



         This violation would make it dangerous and difficult for Plaintiff to exit and enter

         their vehicle while parked at the Property.

 (iii)   Across from Unit 520, due to a failure to enact a policy of proper maintenance,

         the accessible parking space is not adequately marked so as to guage the width of

         the accessible parking space and is in violation of Section 502.1 of the 2010

         ADAAG standards. This violation would make it difficult for Plaintiff to locate an

         accessible parking space.

 (iv)    Across from Unit 480, there are four accessible parking spaces that do not have a

         properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

         standards. This violation would make it dangerous and difficult for Plaintiff to

         access the accessible entrances of the Property.

 (v)     Across from Unit 480, there are four accessible parking spaces that have a cross-

         slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

         standards and are not level. This violation would make it dangerous and difficult

         for Plaintiff to exit and enter their vehicle while parked at the Property.

 (vi)    Across from Unit 480, there are at least two accessible parking spaces that are not

         located on the shortest distance to the accessible route leading to the accessible

         entrances in violation of Section 208.3.1 of the 2010 ADAAG Standards. This

         violation would make it difficult for Plaintiff to access the units of the Property.

 (vii)   Across from Unit 460, there is at least one accessible parking space that does not

         have a properly marked access aisle in violation of Section 502.3.3 of the 2010

         ADAAG standards. This violation would make it dangerous and difficult for

         Plaintiff to access the accessible entrances of the Property.



                                           8
Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 9 of 15 PageID #: 9



 (viii)   Across from Unit 460, there is one accessible parking space that is not located on

          the shortest distance to the accessible route leading to the accessible entrances in

          violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

          make it difficult for Plaintiff to access the units of the Property.

 (ix)     Across from Unit 460, the accessible parking space has a cross-slope in excess of

          1:48 in violation of Section 502.4 of the 2010 ADAAG standards and is not level.

          This violation would make it dangerous and difficult for Plaintiff to exit and enter

          their vehicle while parked at the Property.

 (x)      Across from Unit 440, there is one accessible parking space that is not located on

          the shortest distance to the accessible route leading to the accessible entrances in

          violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

          make it difficult for Plaintiff to access the units of the Property.

 (xi)     Across from Unit 400, there is one accessible parking space that is not located on

          the shortest distance to the accessible route leading to the accessible entrances in

          violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

          make it difficult for Plaintiff to access the units of the Property.

 (xii)    Across from Unit 400, there is one accessible parking space that does not have a

          properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

 (xiii)   Near Unit 400, there is an excessive vertical rise exceeding ¼ inch at the base of

          the accessible ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG




                                             9
Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 10 of 15 PageID #: 10



          standards. This violation would make it dangerous and difficult for Plaintiff to

          access public features of the Property.

  (xiv)   Due to the lack of an accessible ramp between Greek Isles and Mum Shop, the

          Property lacks an accessible route connecting accessible buildings, facilities,

          accessible elements and/or accessible spaces of the Property in violation of

          Section 206.2.2 of the 2010 ADAAG standards. This violation would make it

          difficult for Plaintiff to access public features of the Property.

  (xv)    Across from Unit 370, there are three accessible parking spaces that do not have a

          properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

  (xvi)   Across from Unit 370, there are two accessible parking spaces that are not located

          on the shortest distance to the accessible route leading to the accessible entrances

          in violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation

          would make it difficult for Plaintiff to access the units of the Property.

  (xvii) Across from Unit 360, there is an excessive vertical rise exceeding ¼ inch in

          height at the base of the accessible ramp in violation of Sections 303.2 and 405.4

          of the 2010 ADAAG standards. This violation would make it dangerous and

          difficult for Plaintiff to access public features of the Property.

  (xviii) Across from Unit 320, there is at least one accessible parking space that does not

          have a properly marked access aisle in violation of Section 502.3.3 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the accessible entrances of the Property.



                                            10
Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 11 of 15 PageID #: 11



  (xix)   Across from Unit 310, there is one accessible parking space that is not located on

          the shortest distance to the accessible route leading to the accessible entrances in

          violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

          make it difficult for Plaintiff to access the units of the Property.

  (xx)    Across from Unit 275, there are four accessible parking spaces that do not have a

          properly marked access aisles in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

  (xxi)   Across from Unit 275, there are two accessible parking spaces that are not located

          on the shortest distance to the accessible route leading to the accessible entrances

          in violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation

          would make it difficult for Plaintiff to access the units of the Property.

  (xxii) Across from Unit 240, there is one accessible parking space that does not have a

          properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

  (xxiii) Across from Unit 196, there is one accessible parking space that does not have a

          properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

  (xxiv) Near Unit 196, the Property has an accessible ramp leading from the accessible

          parking space to the accessible entrances with a slope exceeding 1:10 in violation




                                            11
Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 12 of 15 PageID #: 12



         of Section 405.2 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to access the units of the Property.

  (xxv) Near Unit 580, the accessible parking space is not located on the shortest distance

         to the accessible route leading to the accessible entrances in violation of Section

         208.3.1 of the 2010 ADAAG Standards. This violation would make it difficult for

         Plaintiff to access the units of the Property.

  (xxvi) Near Unit 550, there are five accessible parking spaces that do not have properly

         marked access aisles in violation of Section 502.3.3 of the 2010 ADAAG

         standards. This violation would make it dangerous and difficult for Plaintiff to

         access the accessible entrances of the Property.

  (xxvii) There are changes in level in the Property exceeding ½ (one-half) inch that are not

         accessible ramped in violation of Section 303.4 and 405.4 of the 2010 ADAAG

         standards. Specifically, there is an approximately 2 (two) inch vertical rise at the

         base of the accessible ramp near the entrance to the military recruiting office..

         This violation would make it dangerous and difficult for Plaintiff to access the

         units of the Property.

  (xxviii)Near Unit 550, the accessible parking spaces have a cross-slope in excess of 1:48

         in violation of Section 502.4 of the 2010 ADAAG standards and is not level. This

         violation would make it dangerous and difficult for Plaintiff to exit and enter their

         vehicle while parked at the Property.

  (xxix) Defendants fail to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

  33.    The violations enumerated above may not be a complete list of the barriers,



                                           12
    Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 13 of 15 PageID #: 13



conditions or violations encountered by Plaintiff and/or which exist at the Property.

        34.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

        35.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        36.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        37.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        38.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants,

RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, have the financial resources to make

the necessary modifications since the Property is valued at $15,494,987.00 according to the

Property Appraiser website.

        39.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendants have available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        40.      Upon information and good faith belief, the Property have been altered since

2010.

        41.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG



                                                13
    Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 14 of 15 PageID #: 14



standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       42.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, are required to remove

the physical barriers, dangerous conditions and ADA violations that exist at the Property,

including those alleged herein.

       43.     Plaintiff’s requested relief serves the public interest.

       44.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II, LLC.

       45.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, RANCHO PLANO I, LLC and RANCHO PLANO II, LLC, pursuant

to 42 U.S.C. §§ 12188 and 12205.

       46.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, RANCHO

PLANO I, LLC and RANCHO PLANO II, LLC, to modify the Property to the extent required by

the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, RANCHO PLANO I, LLC, in violation of the

               ADA and ADAAG;

       (b)     That the Court find Defendant, RANCHO PLANO II, LLC, in violation of the

               ADA and ADAAG;

       (c)     That the Court issue a permanent injunction enjoining Defendants, RANCHO



                                                 14
Case 4:20-cv-00521 Document 1 Filed 07/08/20 Page 15 of 15 PageID #: 15



        PLANO I, LLC and RANCHO PLANO II, LLC, from continuing their

        discriminatory practices;

  (d)   That the Court issue an Order requiring Defendants, RANCHO PLANO I, LLC

        and RANCHO PLANO II, LLC, to (i) remove the physical barriers to access and

        (ii) alter the subject Property to make it readily accessible to and useable by

        individuals with disabilities to the extent required by the ADA;

  (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

        and costs; and

  (f)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: July 8, 2020.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      State Bar No. 54538FL
                                      Attorney-in-Charge of Plaintiff
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com


                                      ATTORNEYS FOR PLAINTIFF
                                      ANTHONY CAIRNS




                                         15
